         Case 5:20-cv-06538-JLS Document 5 Filed 01/27/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELANIE E. DAMIAN                         : CIVIL ACTION
                                          :
             v.                           : NO. 20-6538
                                          :
WILLIAM LONGCORE                          :


                                     ORDER

             AND NOW, this 27TH day of January, 2021, IT IS HEREBY ORDERED that
the above captioned matter is REFERRED to United States Magistrate Judge
Timothy R. Rice for the purpose of scheduling and conducting a settlement conference.

                                           BY THE COURT:



                                          /s/ Jeffrey L. Schmehl
                                          JEFFREY L. SCHMEHL, J.
